 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00244-LJO-SKO
12                       Plaintiff,               STIPULATION TO MODIFY TERM OF
                                                  PRETRIAL RELEASE; ORDER
13   vs.
                                                  JUDGE: Hon. Stanley A. Boone
14   BRYAN BARTUCCI,
15                      Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Mr. Bartucci’s order of release condition (7)(k) be modified to allow Mr.
19   Bartucci to leave his residence on January 10, 2020, from 9:00 am to noon to allow him to attend
20   an elementary school awards ceremony for the family’s youngest son. Mr. Bartucci’s travel
21   would be restricted directly to the elementary school and return directly home at the conclusion
22   of the awards ceremony. At all times, Mr. Bartucci shall remain in his wife’s presence, who is
23   the court-approved third-party custodian.
24          All other conditions remain in full force and effect.
25   ///
26   ///
27   ///
28   ///
 1                                                           Respectfully submitted,
 2                                                           McGREGOR SCOTT
                                                             United States Attorney
 3
 4   DATED: January 7, 2020                                  /s/ Kimberly A. Sanchez
                                                             KIMBERLY A. SANCHEZ
 5                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 6
 7
                                                             HEATHER E. WILLIAMS
 8                                                           Federal Defender

 9
10   DATED: January 7, 2020                                  /s/ Charles J. Lee
                                                             CHARLES J. LEE
11                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
12                                                           BRYAN BARTUCCI

13
14                                                ORDER

15            IT IS SO ORDERED that pretrial release condition (7)(k) be modified to allow Mr.

16   Bartucci to leave his residence in the immediate presence of his Third-Party Custodian on

17   January 10, 2020, from 9:00 a.m. to noon to attend an awards ceremony at the elementary school

18   of the family’s youngest son.

19            All other conditions remain in full force and effect.

20
21   IT IS SO ORDERED.

22   Dated:     January 7, 2020
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                       -2-
